IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 92 WAL 2020
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
PAUL FRANK KATONKA,                           :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2020, the Petition for Allowance of Appeal

and the Applications for Relief are DENIED.